— Appeal from an amended order of the Supreme Court, Monroe County (John J. Ark, J.), entered April 5, 2012. The amended order provided that the prior orders of the Family Court relative to the request of petitioner’s ex-wife for a cost of living adjustment to the amount of petitioner’s child support obligation and petitioner’s objections thereto will not prevent an adjustment of petitioner’s child support.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Same memorandum as in Matter of Green v Monroe County Child Support Enforcement Unit (111 AD3d 1446 [2013]). Fresent — Smith, J.E, Peradotto, Bindley, Valentino and Whalen, JJ.